Citation Nr: 1215358	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009 the Veteran and his wife testified via video before a Veterans Law Judge.  A written transcript of this hearing has been added to the record.  

This issue was previously presented to the Board in October 2009, and again in May 2011.  On each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  Service connection has been granted for residuals of a left knee injury with chronic anterior cruciate ligament rupture with posterolateral rupture and limitation of extension, with a 30 percent rating; depression secondary to a left knee injury, with a 30 percent rating; degenerative joint disease of the left knee with pain and limitation of flexion, with a 20 percent rating; and limited left knee flexion, with a 10 percent rating.  His combined rating is 70 percent.  

2.  Competent evidence has not been presented establishing that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and maintain gainful employment.  




CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2005, March 2006, May 2011, and June 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the November 2005 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in March 2012.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in October 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In July 2009, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  In an October 2010 letter, the Social Security Administration informed the Veteran he did not qualify for Supplemental Security Income because his current income was excessive.  In a December 2010 letter, the Social Security Administration informed the Veteran that he did not qualify for Social Security disability benefits because he did not meet length-of-work requirements for such benefits.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Veterans Law Judge during the hearing did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the claim on appeal, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed evidence in support of his claim, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issue on appeal and provided a basic explanation of it.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

As a final aside, the Board notes that the Veteran has been afforded a temporary total rating effective April 25, 2006, to June 1, 2006, for convalescence purposes under 38 C.F.R. § 4.30.  As the Veteran does not have a pending appeal regarding the duration of this temporary total rating, that issue is not currently before the Board.  

In the present case, the Veteran contends he is unable to work secondary to his service-connected disabilities.  Service connection has been granted for the following:  residuals of a left knee injury with chronic anterior cruciate ligament rupture with posterolateral rupture and limitation of extension, with a 30 percent rating; depression secondary to a left knee injury, with a 30 percent rating; degenerative joint disease of the left knee with limitation of flexion, with a 20 percent rating; and limited left knee flexion, with a 10 percent rating.  In addition, special monthly compensation under 38 U.S.C.A. § 1114(k) was granted based on the anatomical loss or loss of use of one foot.  His combined rating is 70 percent.  

The Veteran last worked full time in approximately 2000, as a construction worker, until his various medical disabilities prevented him from maintaining employment.  He has reported 11 years of formal education, and prior work experience in construction, installation of concrete foundations, and related trades.  From January to March 2002, the Veteran was incarcerated for an unknown misdemeanor.  

Upon receipt of the Veteran's initial claim, he was afforded a February 2003 VA orthopedic examination.  The examiner noted the Veteran's service-connected degenerative joint disease of the left knee, with chronic ligamentous instability and a history of lateral collateral ligament and anterior cruciate ligament ruptures.  Nonservice-connected disabilities included residuals of a left wrist laceration, with limitation of motion, a lumbosacral strain, with muscle spasm and limitation of motion, and hypertension.  Based on the Veteran's service-connected disabilities alone, the examiner found it unlikely the Veteran would be employable in any situation requiring prolonged standing, climbing, or lifting more than 10 pounds.  Thus, the Veteran was no longer employable as a carpenter, according to the examiner.  The examiner also found, however, that sedentary work was feasible for the Veteran.  

The Veteran's initial TDIU claim was denied in April 2003.  The Veteran was so informed but did not file a timely appeal.  In January 2005, he filed another TDIU claim.  He stated he had not worked full-time on a regular basis since approximately 2000.  He had returned to full-time work in August 2003, but had to discontinue work within six weeks secondary to his disabilities.  

Another VA orthopedic examination was afforded the Veteran in March 2005.  He was diagnosed as having degenerative joint disease of the left knee, with chronic ligamentous instability and a history of lateral collateral ligament and anterior cruciate ligament ruptures.  In an October 2005 addendum, the examiner determined that the Veteran was not employable in jobs which required significant standing, walking, climbing stairs, or other hard-impact activities.  He was, however, suitable for employment in a sedentary environment.  In March 2006, a VA physician concurred with this assessment regarding the Veteran's employability.  

The Veteran was also afforded a VA psychiatric examination in March 2005, at which time he was diagnosed with a depressive disorder secondary to his service-connected left knee disability.  In October 2005, the VA psychiatrist reviewed the March 2005 VA orthopedic examination and concurred with the finding that the Veteran was employable in a sedentary environment which involved decreased contact with the public and loose supervision.  

In a June 2007 letter, a VA physician stated the Veteran had difficulty finding employment secondary to his various physical disabilities, including disabilities of the left knee and low back, as well as his depression.  

Another VA psychiatric examination was afforded the Veteran in May 2008.  Prior diagnoses of depressive disorder were confirmed, along with diagnoses of a cognitive disorder and alcohol and marijuana dependence, both in remission.  Regarding the Veteran's employability, the examiner noted that although his physical problems prevented return to his prior employment in construction, the Veteran remained capable of working in a loosely-supervised environment performing simple or repetitive tasks.  

In July 2009, the Veteran and his wife testified via video before a Veterans Law Judge.  He stated that he last worked in 2000 as a carpenter, and was laid off because he missed too much work due to his left knee disability.  His wife testified that simple tasks such as getting dressed take the Veteran longer than average, and occasionally require her assistance.  

Most recently, the Veteran was afforded a VA orthopedic examination in October 2011.  His claims file was reviewed in conjunction with the examination, and the examiner noted the Veteran's various service-connected disabilities of the left knee.  The prior award of service connection for depression was also noted.  He reported 11 years of education, without completion of high school.  The Veteran denied any recent surgery or hospitalization since 2006 related to his left knee disabilities.  To aid mobility, the Veteran used a cane, but stated he occasionally walked without his cane inside his home.  He also wore a knee brace and reportedly occasionally using a walker.  Due to a nonservice-connected low back disorder, he wore a back brace as well.  He was reportedly able to dress, undress, and feed himself unassisted.  He stated he no longer drove because getting out of a car was difficult, and he had lost his license due to legal difficulties.  He could sit for a long period of time, but could not tolerate prolonged standing.  He also denied the ability to perform any prolonged walking, or carrying loads over 20 pounds.  On physical evaluation, the Veteran's gait was antalgic, favoring his left knee.  He walked slowly, using a cane.  Swelling and instability of the left knee were evident.  Limitation of motion was also present.  Upon review of the claims file and physical evaluation of the Veteran, the examiner determined that any occupation requiring weightbearing would be prohibited, and even limited walking would be difficult.  The Veteran could, however, perform a sedentary occupation.  

Also in October 2011, the Veteran was afforded a VA psychiatric examination.  His claims file was reviewed in conjunction with the examination, and the examiner noted the Veteran's various service-connected disabilities.  The Veteran reported working in construction following his military service, but eventually could no longer work in that field due to his disabilities.  Along with his left knee disabilities, the Veteran has been diagnosed with depression on a secondary basis, for which he has received ongoing treatment.  He stated he was able to perform most ordinary tasks of daily living, albeit at a slower pace.  On objective evaluation, the Veteran seemed slightly anxious and depressed, but was otherwise logical, coherent, and goal-directed in his thought processes and communications.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (4th Ed.).  Regarding the Veteran's employability, the examiner noted that while the Veteran's service-connected disabilities prohibited more active employment, he retained the ability to perform simple work tasks in a loosely-supervised environment within his physical limitations.  

After considering all evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  Although the Veteran does meet the schedular criteria for a TDIU, the competent evidence of record does not suggest the Veteran's service-connected disabilities are unusual, or cause marked interference with employability such that all forms of employment are precluded.  According to the various VA medical examination reports noted above, the Veteran is likely precluded from resuming his prior occupation as a construction worker, but all forms of sedentary work are not precluded, according to multiple VA examiners.  

The Board acknowledges that the Veteran is unemployed, and has remained so for many years.  Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable ratings, they are not shown to prevent all forms of employment, to include sedentary employment.  The Veteran's high degree of impairment is itself already reflected within his 70 percent combined disability rating.  The Veteran and his wife have testified regarding the level of impairment resulting from his service-connected disabilities, and the Board finds them credible to testify regarding such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  They have not, however, demonstrated, or submitted evidence establishing, that the Veteran is precluded from obtaining and maintaining all forms of employment, to include sedentary employment.  The Board also notes that the Veteran has attributed at least part of his level of impairment to a low back disability, for which service connection has not been established.  Thus, VA is precluded from considering this disability when adjudicating the Veteran's TDIU claim.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, render him unemployable.  

In conclusion, the preponderance of the evidence is against the award of a TDIU.  As a preponderance of the evidence is against the award of a total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  






ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


